Citation Nr: 0627157	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to a service connected 
right elbow disability.  

2.  Entitlement to service connection for a right hand 
disorder, to include as secondary to a service connected 
right elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In that decision, the RO denied 
service connection for a right wrist disorder, to include as 
secondary to a service-connected right elbow disability; 
denied service connection a right hand disorder, to include 
as secondary to a service-connected right elbow disability; 
and continued a 10 percent evaluation for osteoarthritis of 
the right elbow.      

The Board remanded the case to the RO for further development 
in April 2004.  Development has been completed and the case 
is once again before the Board for review.

The Board notes that in a February 2006 rating decision, the 
RO granted a 20 percent evaluation for a history of a right 
elbow injury with traumatic arthritis.  The veteran 
subsequently withdrew his appeal for an increased evaluation 
for his service-connected right elbow in February 2006.  

The issue of entitlement to service connection for a right 
hand disorder, to include as secondary to a service connected 
right elbow disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right wrist disorder is not etiologically 
related to active service and is not shown by competent 
medical evidence to be etiologically related to a service-
connected disability.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In November 
1999, August 2001, April 2002, and June 2004 notice letters, 
VA informed the veteran of the evidence necessary to 
substantiate his claim, and effectively asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

March 2006 and April 2006 letters provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  However, 
despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right wrist disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
private treatment records and statements, and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Board notes that in a March 2006 statement, the 
veteran's representative contends that December 2005 and 
March 2006 VA examinations were insufficient to determine the 
cause of the veteran's right wrist disability.  Upon 
reviewing the examination reports in conjunction with the 
evidence of record, the Board finds that the evidence is 
sufficient to properly adjudicate this matter, and that there 
was no violation of the rule articulated in Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
record is complete and the case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

A November 1999 VA examination and an October 2000 radiology 
report from Dr. N.B.P. reflect diagnoses of osteoarthritis of 
the right wrist.  However, osteoarthritis of the right wrist 
was not incurred in service or within one year of separation 
of service, and is not shown to be related to the veteran's 
service-connected right elbow disability.  

Service medical records, to include October 1952 induction 
and September 1954 separation examinations, do not contain 
any complaints, treatments, or diagnosis relating to the 
right wrist.  Treatment notes show that the veteran was seen 
in August 1953 after he fell down on his right elbow three 
weeks prior.  The veteran had tenderness to touch, there was 
no swelling, and x-rays were negative.  

As noted, the first diagnosis of record indicating 
osteoarthritis of the right wrist was in a November 1999 VA 
examination.  The examiner stated, in light of no further 
injury to the elbow and no neurological deficit, the history 
and physical examination do not substantiate a correlation of 
the veteran's complaint of pain extending up and down the arm 
from the original elbow injury.  The examiner stated that 
pain was consistent the degenerative arthritic changes 
independent of one another.  The Board notes that the 
examiner did not indicate a review of the veteran's claims 
file in making this determination.   

The veteran submitted a January 2002 statement from Dr. 
N.B.P. in support of service connection for his wrist 
disability.  Dr. N.B.P indicated that a spur formation on the 
olecranon was caused by the veteran's in-service injury.  
However, the Board notes that the spur was located on the 
veteran's service-connected elbow; Dr. N.B.P. did not 
indicate the etiology of the veteran's wrist pain.  

In a December 2005 VA examination report, the veteran was 
assessed with right wrist strain.  X-rays of the right elbow 
and right wrist were completed.  Based on examination and 
review of the claims file, the examiner indicated, that he 
was unable to determine whether the veteran's right wrist 
disability was caused or aggravated by the veteran's right 
elbow disability without resorting to mere speculation.  

VA nerve conduction and EMG testing of the bilateral elbows 
and wrists was completed in January 2006.  The examiner 
assessed the veteran with (1) evidence of peripheral 
neuropathy, most likely due to the veteran's long standing 
history of diabetes and (2) possible cubital tunnel syndrome 
on the right; however, the examiner stated due to the 
veteran's underlying peripheral neuropathy, this is difficult 
to definitively determine.  Cubital tunnel syndrome is 
defined as a complex of symptoms resulting from injury or 
compression of the ulnar nerve at the elbow, with pain and 
numbness along the ulnar aspect of the hand and forearm, and 
weakness of the hand.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1814 (30th ed. 2003).  

A March 2006 VA examination did not address the etiology of a 
right wrist disability.  The December 2005 VA examination 
addressed etiology, but found that a determination could not 
be made based because an opinion would be speculative.  
Although the Board notes that the January 2006 diagnosis of 
possible cubital tunnel syndrome suggests that the veteran 
"possibly"  has a right elbow disability with 
symptomatology that affects the right wrist, it is much too 
speculative to support the grant of service connection for a 
separate right wrist disability.  The examiner further 
indicated that a diagnosis of cubital tunnel syndrome was too 
difficult to definitively determine.  VA regulation provides 
that service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, this opinion is insufficient 
evidence of a nexus or relationship between a current right 
wrist disorder and the veteran's service-connected right 
elbow disability.  No nexus has been established by competent 
medical evidence between a right wrist disorder and a 
service-connected disability, and no in-service incurrence 
was shown.  Thus, the Board finds that service connection is 
not warranted. 

C.  Conclusion

Although the veteran does have osteoarthritis in the right 
wrist, the record does not provide competent evidence showing 
that the disability was incurred in service, arthritis did 
not manifest within a year following the veteran's separation 
from service, and no nexus has been established between any 
current right wrist disorder and his service-connected right 
elbow.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has a right 
wrist disorder etiologically related to service, or to a 
service-connected disability.  The appeal is accordingly 
denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a right wrist disorder, to include as 
secondary to a service connected right elbow disability, is 
denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.  

A November 1999 VA examination assessed with osteoarthritis 
of the right hand.  January 2006 VA nerve conduction studies 
and EMG testing reflect evidence of sensorimotor peripheral 
neuropathy and possible cubital tunnel syndrome in the right 
upper extremity.  Although the veteran was provided with 
subsequent VA examinations in December 2005 and March 2006, 
neither of these examinations addressed the etiology of any 
current right hand disorder, and did not indicate whether 
such a disability was aggravated by the veteran's service-
connected right elbow disability.  Therefore, the Board finds 
that a medical nexus opinion is necessary.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1. The veteran should be afforded a VA 
examination to determine the etiology of 
his right hand disorder.  The examiner 
should review the claims folder prior to 
examination.  The examiner should 
identify any right hand disability and 
state whether it is as likely as not that 
such disability was incurred in or 
aggravated by service, or is proximately 
due to, the result of, or aggravated by, 
a service-connected disability. 

2.  The RO should then review the record 
and readjudicate the veteran's claim for 
service connection for a right hand 
disorder.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 
other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


